Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 30, 2015

                                    No. 04-15-00145-CV

                                    INTEREST OF J.P,

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00980
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before May 11, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court